Exhibit 10.23

 

October 15, 2018



 

 

 

PERSONAL AND CONFIDENTIAL

 

David J. King, Ph.D. 310 Cole Ranch Road Encinitas, CA 92024

 

Re:Transition and Resignation Agreement

 

Dear David:

 

This letter confirms your notice to aTyr Pharma, Inc. (the "Company") that you
will be resigning from employment. Per our discussions, this letter sets forth
an agreement between you and the Company regarding your resignation plan (the
"Agreement") whereby, in short, the Company is offering to continue your at-will
employment during the Transition Period (defined below) and thereafter provide
you with the Severance Benefit (defined below) in exchange for you satisfying
certain Conditions (defined below) including entering into this Agreement, which
contains a standard release of claims.

 

Regardless of whether you enter into this Agreement, the following shall occur:

 

•

the Company will pay you your accrued salary through the Separation Date
(defined below);

 

 

•

the Company will pay you your accrued but unused vacation through the Separation
Date;

 

•

the Company will provide you with the right to continue group health care
coverage after the Separation Date under the federal law known as "COBRA", which
will be described in a separate written notice;

 

 

•

the Company will reimburse you for any outstanding, reasonable business expenses
that you have incurred on the Company's behalf through the Separation Date,
after the Company's timely receipt of appropriate documentation pursuant to the
Company's business expense reimbursement policy;

 

 

•

consistent with your September 13, 20 16 offer letter, you will not be eligible
for an annual bonus in 2018 given that you will not remain employed by the
Company on the bonus payment date;

 

 

•

you will remain bound before and after the Separation Date by your
continuing  post­ employment obligations under your September 28, 20 16 Employee
Nondisclosure and Assignment Agreement (the ''NDA"), which include, without
limitation, your obligations to not use or disclose the Company's Proprietary
Information (as defined in the NDA), to promptly return all Company materials
and Proprietary Information in your possession, refrain from prohibited employee
solicitation activities for a period of one (1) year after the Separation Date,
and to refrain from disparaging activities; and

 

 

•

you will cease vesting on the Separation Date in your outstanding stock options
and other equity awards granted to you pursuant to the terms and conditions of
your grant agreements

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

and the Company's corresponding equity plans (the "Equity Documents"), and your
right to exercise any vested shares will be governed by the Equity Document s.

 

The remainder of this letter sets forth the terms of the Agreement. You
acknowledge that you are entering into this Agreement knowingly and voluntarily.
With those understandings, you and the Company agree as follows:

 

1.       Transition and Resignation from Employment

 

(a)Planned Resignation Date; Transition Period. Unless you sooner resign or are
terminated by the Company for Cause (as defined in the Company's December 21,
2015 Executive Severance and Change in Control Policy (the "Severance Policy")),
1   your resignation from at-will

employment with the Company will become effective at close of business on
December 31, 2018 (the "Planned Resignation Date"). Your actual last day of
employment-whether the Planned Resignation Date or sooner as described in the
preceding sentence-shall be referred to as the "Separation Date" and the period
from the Effective Date (defined below) through the Separation Date shall be
referred to as the "Transition Period." On the Separation Date, you agree to
sign any reasonable documentation requested by the Company to effectuate your
resignation from all officer positions you hold with the Company. Finally, the
Company will cooperate with you with respect to the timing and substance of any
internal communications and required disclosures pursuant to SEC rules and
regulations, in either case regarding your resignation (as applicable).

 

(b)Transitional Duties. During the Transition Period, you will remain an at-will
employee and be obligated to timely and satisfactorily perform the duties of
your position as Chief Scientific Officer and any other duties reasonably
requested by the Company that are either consistent with your position or
reasonable to ensure a smooth transition of your position (the "Transitional
Duties").

 

For all portions of the Transition Period through October 31, 2018 (the "Initial
Transition Period"), you shall perform the Transitional Duties on a full-time
basis. For all portion s of the Transition Period after October 31, 2018 (for
the avoidance of doubt, through no later than December 31, 2018) (the "Remaining
Transition Period"), you shall perform the Transitional Duties on less than a
full-time basis as may be mutually agreed. To the extent reasonably required,
you shall perform the Transitional Duties from the Company's offices unless
requested by the President & CEO to perform them from another location or other
work location arrangements are mad e and approved by the President & CEO.

 

The Company hereby waives its right to prohibit you during the Transition Period
from owning an equity interest in any investment fund or portfolio company of
Frazier Healthcare Partner s or any other entity affiliated with Frazier
Healthcare  Partners, including without limitation Lassen Therapeutics 1, Inc.
("Frazier") or any other entity or performing consulting services for Frazier,
provided, however that (x) consistent with the NDA , any Company Innovations (as
defined under the NDA), and as modified herein, generated by you in connection
with your Transitional Duties shall be assigned to the Company, and (y) you
otherwise comply with your continuing obligations

 

 

1 As of the date this Agreement is provided to you, the Company has no reason to
believe that you will be terminated for Cause.

 

2

ACTIVE/9696 1995.2 7 1443580_2

 

--------------------------------------------------------------------------------

(including, without limitation, confidentiality of Proprietary Information)
under the NDA. The term, "Company Innovation s" and any analogous term in any
agreement between you and the Company is hereby limited with respect to
discoveries during the Transition Period relating to tRNA synthetase biology
(including, for example, the therapeutic and/or diagnostic potential of tRNA
synthetases, including fragments and splice variants thereof , and their
receptors, including neuropilin-2, associated signaling pathway s and antibodies
thereto) and which are the subject of active development within the Company as
of the Effective Date, Section 7 of the NDA shall not apply to any invention
that is made after October 31, 2018 that does not constitute a Company
Innovation.

 

(c)Compensation and Benefits. With respect to your base salary, you shall
continue to receive your current base salary rate during the Initial Transition
Period, and you shall receive a pro-rata portion of your current base salary
rate during the Remaining Transition Period commensurate with the percentage of
full-time work the Transitional Duties comprise (with any pro-rata adjustments
taking effect only on the beginning of each new pay period).2

 

During the entirety of the Transition Period, you shall continue to vest in any
grants of equity you currently hold pursuant to the terms and conditions of the
Equity Documents, and also continue to be eligible to participate in the
Company's employee benefit plans subject to the terms and conditions of such
plans. If the amount of your Transitional Duties during the Remaining Transition
Period makes you ineligible to participate in the Company's group health care
plans and you timely elect COBRA continuation coverage (which will be provided
to you under separate cover at the applicable time), then the Company will pay
you a cash amount equal to the same percentage of your COBRA premiums for the
applicable months of ineligibility during  the Remaining Transition Period that
it would have paid for your premium s under the Company's group health care
plans.

 

(d)Acknowledgment Regarding Good Reason. By signing this Agreement, you
acknowledge and agree that neither the Company's tendering of this Agreement nor
its terms taking effect­ specifically, any diminution in hours of work,
responsibilities, authority, duties, compensation or benefits pursuant to
Sections 1(b)-(c) above-shall constitute Good Reason as defined in the Severance
Policy because any such diminution is voluntary on your part in coordination
with your plan to resign. Similarly, you acknowledge and agree that your
resignation becoming effective on the Planned Resignation Date (if you remain
employed until then) will not constitute a termination by the Company without
Cause or a resignation by you for Good Reason as defined under the Severance
Policy.

 

 

2.

Severance Benefit

 

 

Provided that you satisfy each of the Conditions (defined below), the Company
will retain you as a consultant pursuant to the term s of the Consulting
Agreement attached hereto as Exhibit B effective on the Commencement Date (as
defined therein) (the "Severance Benefit").   For the

 

2 For example, if during the first pay period in the Remaining Transition Period
you perform Transitional Duties on a 75% of full-time basis, your base salary
rate for that pay period would be equal to 75% of your current base salary rate.
If mid-way through that first pay period or at the outset of the immediately
following pay period you then perform Transitional Duties on a 60% of full-time
basis, your base salary rate for that second pay period would be adjusted to 60%
of your current base salary rate.

 

3

ACT IV E/9696 1995 .2

7 1443580_2

 

--------------------------------------------------------------------------------

avoidance of doubt, if you do not satisfy all of the Conditions, the Consulting
Agreement will be

null and void.

 

For purposes of this Agreement, the "Conditions" shall mean: (i) you sign and
return this

Agreement and the Consulting Agreement within the timeframe specified in Section
7(h) below;

(ii) you comply with the terms of this Agreement (including, without limitation,
successfully performing the Transitional Duties) and the NDA; (iii) your
employment does not end before the Planned Resignation Date due to either a
termination by the Company for Cause (as defined in the Separation Agreement) or
a resignation by you; and (iv) the "Supplemental Release" attached hereto as
Exhibit B becomes effective within the timeframe s specified therein. The
Supplemental Release will include a corresponding release by the Company against
you.

 

 

3.

Release of Claims

 

 

In consideration for, among other terms, the Company agreeing to continue your
at-will employment no later than the Planned Resignation and your eligibility
for the Severance Benefit, to which you acknowledge you would otherwise not be
entitled , you voluntarily release and forever discharge the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current  and former officers, directors,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the "Releasees") generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown ("Claims") that, as of
the date when you sign this Agreement , you have, ever had , now claim to have
or ever claimed to have had against any or all of the Releasees. This release
includes, without limitation, all Claims: relating to your employment by the
Company and the decision regarding your separation from employment with the
Company; of wrongful discharge or violation of public policy; of breach of
contract; of defamation or other torts; of retaliation or discrimination under
federal, state or local law (including, without limitation , Claims of
discrimination or retaliation under the Americans with Disabilities Act, Title
VII of the Civil Rights Act of 1964, and the California Fair Employment and
Housing Act); under any other federal or state statute (including, without
limitation , Claims under the Fair Labor Standards Act, the Family and Medical
Leave Act, the California Family Rights Act and any other state or local leave
of absence law); for wages, bonuses, incentive compensation, commissions, stock,
stock options, vacation pay or any other compensation or benefits, either under
the California Labor Code or otherwise; and for damages or other remedies of any
sort, including, without limitation , compensatory damages, punitive damages,
injunctive relief and attorney's fees; provided, however, that this release
shall not adversely affect or preclude you from enforcing your rights under this
Agreement , your vested rights under the Equity Documents or the Company's
employee benefit plan s, your rights as a shareholder , your rights to
indemnification w1der that certain September 2 1, 2016 Indemnification Agreement
between you and the Company (the "Indemnification Agreement"), or any rights
that cannot be released as a matter of law.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney's fees or costs from any of the Releasees with
respect to any Claim released by this Agreement other than in the event of a
breach of this Agreement by the Company.   As a

 

 

4

ACTI YE/9696 1995.2

7 1443580_2

 

--------------------------------------------------------------------------------

material inducement to the Company to enter into this Agreement, you represent
that you have not

assigned any Claim to any third party.

 

In consideration for, among other terms, the above release of Claims by you, the
Company voluntarily releases and forever discharges you generally from all
Claims that, as of the date when the Company signs this Supplemental Release,
the Company has, ever had, now claims to have or ever claimed to have had
against you, including, without limitation, all Claims relating to your
employment by and separation from employment with the Company; provided that the
Company does not release you from any (x) civil Claim that is based on conduct
that also satisfies the elements of a criminal offense or (y) breach by you of
your NDA (collectively, "Excepted Claims"). The undersigned Company
representative has no knowledge as of the date he signs this Supplemental
Release that the Company has any Excepted Claim against you.

 

 

4.

California Civil Code Section 1542

 

 

You and the Company acknowledge that you and the Company have been advised to
consult with legal counsel and are familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

You and the Company, being aware of said code section, agree to expressly waive
any rights you

may have thereunder, as well as under any other statute or common law principle
s of similar effect.

 

 

5.

Continuing Obligations under the NDA

 

Regardless of whether you execute this Agreement, you will remain bound by your
continuing

obligations under the NDA, the terms of which are incorporated herein by
reference.

 

 

6.

Confidentiality of Agreement-Related Information

 

 

You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential. "Agreement-Related Information" means the
existence and terms of this Agreement. Notwithstanding the foregoing, you may
disclose Agreement-Related Information to your immediate family members, any
legal or tax advisors, Fraizer, any subsequent employer or prospective
subsequent employer and any other party approved by the President & CEO, and to
them only provided that they first agree for the benefit of the Company to keep
Agreement-Related Information confident ial. Nothing in this section shall be
construed to prevent you from disclosing Agreement-Related Information to the
extent required by a lawfully issued subpoena or duly issued

 

 

 

 

 

 

5

ACTIVE/96961995.2

7 1443580_2

 

--------------------------------------------------------------------------------

court order; provided that you provide the Company with advance written notice
and a reasonable

opportunity to contest such subpoena or court order.

 

 

7.

Other Provisions

 

 

(a)Protected Disclosures and Other Protected Actions. Nothing contained in this
Agreement, the Supplemental Release or the NDA limits your ability to file a
charge or complaint with any federal, state or local governmental agency or
commission (a "Government Agency"). In addition, nothing contained in this
Agreement, the Supplemental Release, or the NDA limits your ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including your ability to provide documents or other information, without notice
to the Company, nor does anything contained in this Agreement apply to truthful
testimony in litigation. If you file any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on your behalf, or if any
other third party pursues any claim on your behalf, you waive any right to
monetary or other individualized relief (either individually , or as part of any
collective or class action); provided that nothing in this Agreement, the
Supplemental Release, or the NDA limits any right you may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.

 

(b)Absence of Reliance. In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.
Additionally, in signing this Agreement, the Company is not relying upon any
promises or representations made by you.

 

(c)Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby , and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

(d)Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

(e)Jurisdiction. You and the Company hereby agree that the state and federal
courts nearest San Diego, California shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim of a violation of this Agreement. With respect to any such court action,
you submit to the jurisdiction of such courts and you acknowledge that venue in
such courts is proper.

 

(f)   Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the State of California, without regard to conflict
of law principles. In the event of any dispute, this Agreement is intended by
the parties to be construed as a whole, to be interpreted in

 

 

 

6

ACT I V E/96961995.2 7 1443580_2

 

--------------------------------------------------------------------------------

accordance with its fair meaning, and not to be construed strictly for or
against either you or the

Company or the "drafter" of all or any portion of this Agreement.

 

(g)Entire Agreement. This Agreement, as well as the Consulting Agreement and
Supplemental Release (if and when they become effective), constitutes the entire
agreement between you and the Company. This Agreement supersedes any previous
agreements or understandings between you and the Company, except the NDA, the
Equity Document s, the Indemnification Agreement and any obligations
specifically preserved in this Agreement.

 

(h)Time for Consideration; Effective Date. You understand and acknowledge that
you have been given the opportunity to consider this Agreement for seven (7)
days from your receipt of this Agreement before signing it (the "Consideration
Period "). In signing this Agreement, you acknowledge that you have knowingly
and voluntarily entered into this Agreement. To accept this Agreement, you must
return a signed original or a signed PDF copy of this Agreement so that it is
received by Holly Chrzanowski Winter (3545 John Hopkins Court, Suite #250, San
Diego, CA 92121; hchrzanowski@atyrpharma.com) at or before the expiration of the
Consideration Period. This Agreement shall become effective on the date it
becomes fully executed (the "Effective Date").

 

(i)Counterparts.This Agreement may be executed in separate counterparts. When
all counterpru1s are signed, they shall be treated together as one and the same
document.

 

[signature page follows ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

ACT IVE/96961995 .2

71443580_2

 

--------------------------------------------------------------------------------

Please indicate your agreement to the te1ms of this Agreement by signing and
returning a PDF

copy within the time period and in the manner specified above.

 

Very truly yours,

 

ATYR PHARMA, INC.

 

 

/s/ Sanjay S. Shukla

 

15 October 2018

Sanjay S. Shukla, M.D., M.S.

 

Date

President and Chief Executive Officer

 

 

 

 



 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.

 

 

 

/s/ David King

 

15 October 2018

David J. King, Ph.D.

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

ACT!VE/9696 1995.2

7 1443580_2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO TRANSITION AND RESIGNATION AGREEMENT

CONSULTING AGREEMENT

 

 

This Consulting Agreement ("Agreement") is made by and between aTyr Pharma, Inc.
("Company"), having a principal place of business at 3545 John Hopkins Court,
Suite #250, San Diego, California 92121, and David J. King, Ph.D.
("Consultant"), an individual having a principal place of business at 310 Cole
Ranch Road, Encinitas, CA 92024. Provided that all of the Conditions (as defined
in that certain Transition and Resignation Agreement to which this Agreement is
attached) are satisfied, this Agreement shall commence effective on the later of
January 7, 2019 or the date the Supplemental Release (as defined in the
Transition and Resignation Agreement) becomes effective (the applicable date
being the "Commencement Date").

 

1.Retention of Services. Effective on the Effective Date, the Company hereby
retains Consultant to advise and consult with the Company in the communication
and transition of information and knowledge relating to: the Company's discovery
and development programs based on tRNA synthetase biology (including , for
example, the therapeutic and/or diagnostic potential oftRNA synthetases,
including fragments and splice variants thereof , and their receptors ,
including neuropilin-2 , associated signaling pathway s and antibodies thereto)
and which are the subject of active development within the Company as of the
Effective Date, Consultant shall devote such time to the services hereunder as
Consultant and the Company as may be mutually agreed from time to time.

 

 

2.

Compensation and Other Benefits.

 

2.1Fees. The Company will pay Consultant fees for services rendered at the rate
of $350.00 per hour, which will be paid in arrears within thirty (30) days after
the end of the applicable month:

 

2.2Expenses. Company shall reimburse Consultant for reasonable expenses incurred
in connection with Consultant's performance of services under this Agreement,
provided that the expenses are approved in advance by the Chief Executive
Officer of Company and Consultant promptly provides documentation satisfactory
to Company to support Consultant's request for reimbursement.

 

3.Independent Contractor Relationship.Consultant's relationship with Company
will be that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Consultant wi ll not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, paid vacation, holidays or sick leave. Consultant will not be
authorized to make any representation, contract or commitment on behalf of
Company unless specifically requested or authorized in writing to do so by the
Chief Executive Officer of Company. Consultant will be solely responsible for
obtaining any business or similar licenses required by any federal, state or
local authority. In addition, Consultant will be solely responsible for, and
will file on a timely basis, all tax returns and payment s required to be filed
with, or made to, any federal, state or local tax authority with

 

 

 

71443580_2



A-1

 

--------------------------------------------------------------------------------

respect to the performance of services and receipt of fees under this Agreement.
No part of Consultant's compensation will be subject to withholding by Company
for the payment of any social security, federal, state or any other employee
payroll taxes. Company will regularly report amounts paid to Consultant by
filing a Form 1099-MISC with the Internal Revenue Service as required by law.

 

3.1Method of Performing Services; Results. In accordance with Company's
objectives, Consultant will determine the method, details and means of
performing the services required by this Agreement. Company shall have no right
to, and shall not, control the manner or determine the method of performing
Consultant's services. Consultant shall provide the services for which
Consultant is engaged to the reasonable satisfaction of Company. Company may
suggest to Consultant, from time to time, methods or strategies Company believes
may assist Consultant in the performance of Consultant's services under this
Agreement. Consistent with Consultant' s independent contractor status, however,
Consultant shall exercise Consultant's independent business discretion in
determining whether or not to follow Company's suggestions.

 

3.2Workplace, Hour s and Instrumentalities.Consultant may perform the services
required by this Agreement at any place or location and at such times as
Consultant shall determine. Consultant agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement; however, Company wi ll/may at its convenience make available to
Consultant suitable office space, computer equipment, and the like, to
facilitate the efficient rendering of Consultant's services to Company. Such
facilities shall be used by Consultant, if at all, at Consultant 's discretion.

 

 

4.

Intellectual Property Rights.

 

 

4.

1Disclosure and Assignment of Innovations.

 

(a)Innovations; Company Innovations. "Innovations" includes processes, machine
s, compositions of matter, improvements, inventions (whether or not protectable
under patent laws), work s of authorship, information fixed in any tangible
medium of expression (whether or not protectable under copyright laws), moral
rights, mask work s, trademarks , trade names, trade dress, trade secrets,
know-how , ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark , trade secret or other laws, and includes without limitation
all new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
"Company Innovations" are Innovations that Consultant, solely or jointly with
others, conceives, reduces to practice , creates, derives, develops or makes
within the scope of Consultant's work for Company under this Agreement relating
to tRNA synthetase biology (including, for example, the therapeutic and/or
diagnostic potential oftRNA synthetases, including fragments and splice variants
thereof, and their receptors including neuropilin-2, associated signaling
pathway s and antibodies thereto) and which are the subject of active
development within the Company as of the Effective Date, provided that any
intellectual property generated by the Consultant in connection with the
Consultant's performance of consulting services for Frazier (as defined in the
Transition and Resignation Agreement) will not constitute Company Innovations .

 

 

 

 

ACT I VE/96961995.2 7 1443580_2



A-2

 

--------------------------------------------------------------------------------

(b)Disclosure and Ownership of Company Innovations.Consultant agrees to make and
maintain adequate and current records of all Company Innovations, which records
shall be and remain the property of Company. Consultant agrees to promptly
disclose to Company every Company Innovation. Consultant hereby does and will
assign to Company, or Company 's designee, Consultant 's entire worldwide right,
title and interest in and to all Company Innovations and all associated records
and intellectual property rights.

 

(c)Assistance. Consultant agrees to execute upon Company's request a signed
transfer of Company Innovations to Company for each of the Company Innovations,
including, but not limited to, computer programs, notes, sketches, drawings and
reports. Consultant agrees to assist Company in any reasonable manner to obtain,
perfect and enforce, for Company's benefit, Company's rights, title and interest
in any and all countries, in and to all patents, copyrights, moral right s, mask
works, trade secrets, and other property rights in each of the Company
Innovations. Consultant agrees to execute, when requested, for each of the
Company Innovations (including derivative works, improvements, renewal s,
extensions, continuations, divisionals, continuations in part, or continuing
patent application s thereof), (i) patent , copyright, mask work or similar
applications related to such Company Innovation, (ii) documentation (including
without limitation assignment s) to permit Company to  obtain, perfect and
enforce Company's right, title and interest in and to such Company Innovation,
and (iii) any other lawful documents deemed necessary by Company to carry out
the purpose of this Agreement. If called upon to render assistance under this
paragraph, Consultant will be entitled to a fair and reasonable fee in addition
to reimbursement of authorized expenses incurred at the prior written request of
Company. In the event that Company is unable for any reason to secure
Consultant's signature to any document Consultant is required to execute under
this Paragraph 4.1(c) ("Assistance"), Consultant hereby irrevocably designates
and appoint s Company and Company's duly authorized officers and agents as
Consultant's agents and attorneys-in-fact to act for and in Consultant's behalf
and instead of Consultant, to execute such document with the same legal force
and effect as if executed by Consultant.

 

(d)Out-of-Scope Innovations. Consultant agrees that Consultant will not
incorporate, or permit to be incorporated , any Innovation s conceived, reduced
to practice, created, derived, developed or made by others, or any Innovations
relating in any way to Company's business or demonstrably anticipated research
or development or business which were conceived, reduced to practice, created,
derived , developed or made by Consultant either outside of the scope of
Consultant's work for Company under this Agreement or prior to the Commencement
Date (collectively, the "Out-of-Scope Innovations ") into any of the Company
Innovations without Company's prior written consent.

 

 

4.2

Confidential Information.

 

(a)Definition of Confidential Information. "Confidential Information " as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae that constitute Company Innovations (as defined in the Transition
and Resignation Agreement).

 

 

 

 

ACTIVE/9696 1995.2 71443580_2



A-3

 

--------------------------------------------------------------------------------

(b)Nondisclosure and Nonuse Obligations. Except as permitted in this paragraph,
Consultant shall neither use nor disclose the Confidential Information.
Consultant may use the Confidential Information solely to perform services for
the benefit of Company. Consultant agrees that Consultant shall treat all
Confidential Information of Company with the same degree of care as Consultant
accords to Consultant's own Confidential Information, but in no case less than
reasonable care. If Consultant is not an individual, Consultant agrees that
Consultant shall disclose Confidential Information only to those of Consultant's
employees who need to know such information, and Consultant certifies that such
employees have previously agreed, either as a condition of employment or in
order to obtain the Confidential Information, to be bound by terms and
conditions substantially similar to those terms and conditions applicable to
Consultant under this Agreement. Consultant agrees not to communicate any
information to Company in violation of the proprietary rights of any third
party. Consultant will immediately give notice to Company of any unauthorized
use or disclosure of the Confidential Information and agrees to assist Company
in remedying any such unauthorized use or disclosure of the Confidential
Information.

 

(c)ExclusionsfromNondisclosureandNonuseObligations. Consultant's obligations
under Paragraph 4.2(b) ("Nondisclosure and Nonuse Obligations ") with respect to
any portion of the Confidential Information shall not apply to any such portion
which:

(a)was in the public domain at or subsequent to the time such portion was
communicated to Consultant by Company through no fault of Consultant; (b) was
rightfully in Consultant 's possession free of any obligation of confidence at
or subsequent to the time such portion was communicated to Consultant by
Company; or (c) was developed by employees of Consultant independently of and
without reference to any information communicated to Consultant by Company. A
disclosure of Confidential Information by Consultant , either: (a) in response
to a valid order by a court or other governmental body; (b) otherwise required
by law; or (c) necessary to establish the rights of either party under this
Agreement , shall not be considered to be a breach of this Agreement or a waiver
of confidentiality for other purposes; provided, however, that Consultant shall
provide prompt prior written notice thereof to Company to enable Company to seek
a protective order or otherwise prevent such disclosure.

 

(d) Insider Trading. Consultant hereby acknowledges that Confidential
Information disclosed by Company under this Agreement or obtained by Consultant
in the course of performing duties hereunder may constitute material, non-public
information with respect to Company under applicable securities laws. Consultant
agrees to abide by all applicable securities laws with respect to such
Confidential Information and, without limiting the generality of the foregoing
or any other provision of this Agreement, agrees NOT to: (a) purchase or sell,
directly or indirectly, any Company securities while in possession of relevant
material, nonpublic information relating to Company received from the Company or
others in connection herewith; or

(b)communicate any material, nonpublic information relating to Company to any
other person in which it is reasonably foreseeable that such per son is likely
to (i) purchase or sell Company securities, or (ii) otherwise directly or
indirectly benefit from such information. Without limiting any of the
confidentiality and insider trading obligations included in this Agreement,
Consultant shall not discuss any information concerning Company obtained by
Consultant in the course of performing the Services with any financial,
securities or industry analyst or with the media without the written agreement
of Company.

 

 

 

 

ACTIVE/9696 1995.2

7 1443580_2



A-4

 

--------------------------------------------------------------------------------

(e) Defend Trade Secrets Act. Consultant acknowledges receipt of the following
notice under 18 U.S.C § 1833(b)(1): "An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that (A) is made  (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal."

 

4.3Ownership and Return of Company Property.All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
all other tangible media of expression), equipment, documents, data, and other
property furnished to Consultant by Company, whether delivered to Consultant by
Company or made by Consultant in the performance of services under this
Agreement (collectively, the "Company Property") are the sole and exclusive
property of Company or Company's supplier s or customers, and Consultant hereby
does and will assign to Company all rights, title and interest Consultant may
have or acquire in the Company Property. Consultant agrees to keep all Company
Property at Consultant' s premises unless otherwise permitted in writing by
Company. At the end of this Agreement, or at Company's request, and no later
than five (5) days after the end of this Agreement or Company 's request,
Consultant shall destroy or deliver to Company, at Company's option: (a) all
Company Property; (b) all tangible media of expression in Consultant's
possession or control which incorporate or in which are fixed any Confidential
Information; and (c) written certification of Consultant's compliance with
Consultant's obligations under this subparagraph.

 

4.4Observance of Company Rule s. At all times while on Company 's premises,
Consultant will observe Company's rules and regulations with respect to conduct,
health and safety and protection of persons and property.

 

 

5.

[Deleted]

 

 

6.

Term and Termination.

 

6.1Term. This Agreement is effective as of the Commencement Date set forth above
and will end June 30, 2019. This Agreement is renewable upon the mutual consent
of both parties. The terms of such renewal must be in writing and signed by both
Company and Consultant.

 

 

7.

General Provisions.

 

7.1Successors and Assigns. The rights and obligation s of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Consultant may not assign its rights, subcontract or
otherwise delegate its obligations under this Agreement without Company's prior
written consent.

 

7.2Agreement to Arbitrate. Consultant and Company agree to arbitrate any
controversy, claim or dispute between them arising out of or in any way related
to this Agreement, the consulting relationship between Consultant and Company,
and any disputes upon termination of the consulting relationship, including
claim s for violation of any local, state or federal law, statute, regulation or
ordinance or common law. The arbitration will be conducted in San Diego

A-5

ACT IVE/9696 1995.2

7 1443580_2

 

--------------------------------------------------------------------------------

County, California, by a single neutral arbitrator and in accordance with the
American Arbitration Association's ("AAA") then current rules for resolution of
commercial disputes. The arbitrator shall have the power to enter any award that
could be entered by a judge of the trial court of the State of California, and
only such power, and shall follow the law. In the event the arbitrator does not
follow the law, the arbitrator will have exceeded the scope of his or her
authority and the parties may, at their option, file a motion to vacate the
award in court. The parties agree to abide by and perform any award rendered by
the arbitrator. Judgment on the award may be entered in any court having
jurisdiction thereof.

 

7.3Survival. The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 4 ("Intellectual Property Rights") and 7
("General Provisions") will survive any termination or expiration of this
Agreement.

 

7.4Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt;

 

(c)

by telecopy or facsimile transmission, upon acknowledgment of receipt   of  
electronic

 

transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
above or to such other address as either party may specify in writing.

 

7.5Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Except for the matters to be
resolved pursuant to subparagraph 7.3 hereof, each of the partie s irrevocably
consents to the personal jurisdiction of the federal and state courts located in
California, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.

 

7.6Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

 

7.7Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company. The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Consultant, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

 

7.8Injunctive   Relief   for   Breach.Consultant's obligations under this
Agreement are of a unique character that gives them particular value.
Consultant's breach of any of such obligations will result in irreparable and
continuing damage to Company for which there

 

 

 

ACTIVE/9696 I 995.2

71443580_2



A-6

 

--------------------------------------------------------------------------------

will be no adequate remedy at law. Accordingly, in the event of such breach, the
parties agree that Company will be entitled to injunctive relief and/or a decree
for specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).

 

7.9Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Consultant for
Company.

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTI VE/9696 1995.2

7 1443580_2



A-7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Commencement Date.

 

 

 

ATYRPHARMA, INC.CONSULTANT

 

 

/s/ Nancy Denyes Krueger

 

By: David King

Nancy Denyes Krueger

 

      David J. King, Ph.D.

VP, Legal Affairs and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ACTIVE/9696 1995.2

7 1443580_2



A-8

 

--------------------------------------------------------------------------------

EXHIBIT B TO TRANSITION AND RESIGNATION AGREEMENT

SUPPLEMENTAL RELEASE

 

 

Background

 

I, David J. King, Ph.D., acknowledge that I entered into a Transition and
Resignation Agreement with aTyr Pharma, Inc. (the "Company") in connection with
my resignation from employment with the Company. I further acknowledge that this
is the Supplemental Release referenced in and attached as Exhibit B to the
Transition and Resignation Agreement, and that this Supplemental Release
becoming effective is one of the Condition s of my receipt of the Severance
Benefit. All terms that are capitalized but not defined herein shall have the
meanings ascribed to them under the Transition and Resignation Agreement.

 

I understand that for this Supplemental Release to become effective, I must sign
this Supplemental Release no earlier than the Planned Resignation Date and
return the signed copy to Holly Chrzanowski Winter (3545 John Hopkins Court,
Suite #250, San Diego, CA 92121; hchrzanowski @atyrpharma.com) no later than
January 3, 2018. Accordingly, I acknowledge that I have had twenty-one (2 1)
days to consider this Supplemental Release since first receiving it with the
Transition and Resignation Agreement. I further acknowledge that for the period
of seven (7) days from the date when I sign this Supplemental Release, I have
the right to revoke this Supplemental Release by written notice to Ms. Winter.
This Supplemental Release shall not become effective or enforceable during the
revocation period. This Supplemental Release shall become effective on the first
day following the expiration of the revocation period.

 

This Supplemental Release shall be supplemental to the release of claims in
Section 3 of the Transition and Resignation Agreement, which shall remain in
full force and effect regard less of whether this Supplemental Release becomes
effective.

 

My Rel ease

 

 

In consideration for, among other terms, the Severance Benefit, to which I
acknowledge I would otherwise not be entitled, I voluntarily release and forever
discharge the Company, its affiliated and related entities (including, without
limitation, its parent companies), its and their respective predecessors,
successors and assigns, its and their respective employee benefit plan s and
fiduciaries of such plan s, and the current and former   officers, directors,
shareholders, employees,   attorneys, accountant s and   agents of each   of the
foregoing in their official and personal capacities (collectively referred to as
the "Releasees") generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown ("Claims") that , as of
the date when I sign this Supplement al Release, I have, I had , now claim to
have or ever claimed to have had against any or all of the Releasees. This
release includes, without limitation , all Claim s: my employment with and
separation from employment  with the Company; of wrongful discharge or
violation   of public policy; of breach   of contract; of defamation or other
torts;

of retaliation or discrimination under federal, state or  local law (including,
without limitation, Claim s of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, and the California Fair Employment and Housing
Act); under any other federal or state statute (including, without limitation,
Claims under the Fair Labor Standards Act, the Family and Medical Leave Act ,
the California Family Rights Act and any other state or local leave of absence
law); for wages, bonuses, incentive compensation , commission s, stock, stock
options, vacation pay or any other compensation or benefits, either  under the
California Labor Code or otherwise; and for damages or other remedies of any
sort, including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney's fees; provided, however, that  this release
shall not adversely  affect or preclude me from enforcing my rights under  the
Transit ion and Resignation Agreement, my vested rights under the

 

 

 

 

 

71443580_2



B- 1

 

--------------------------------------------------------------------------------

Equity Document s or the Company's employee benefit plan s, my rights as a
shareholder, my rights to indemnification under the Indemnification Agreement,
or any rights that cannot be released as a matter of law. I agree not to accept
damages of any nature, other equitable or legal remedies for my own benefit or
attorney's fees or costs from any of the Releasees with respect to any Claim
released by this Supplemental Release other than in the event of a breach of the
Transition and Resignation Agreement by the Company. I represent that I have not
assigned any Claim to any third party.

 

I acknowledge that I have been advised to consult with legal counsel and am
familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibit s the release of unknown claims, which provide s as
follows : A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR
RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR

RELEASED PARTY. I, being aware of said code section, agree to expressly waive
any rights I may have thereunder, as well as under any other statute or common
law principles of similar effect.

 

I HAVE READ THIS SUPPLEMENTAL RELEASE THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS SU PPLEMENTAL
RELEASE I S A LEGAL DOCUMENT. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THE COM
PANY TO DISCUSS ALL ASPECTS OF THIS SUPPLEMENTAL RELEASE WITH AN ATTORNEY.

 

 

 

David J. King, Ph.D.

 

 

 

Date

 

 

 

 

The Company's Release

 

In consideration for, among other terms, the above release of Claims by you,
David J. King, Ph .D, in this Supplemental Release, the Company voluntarily
releases and forever discharges you generally from all Claims that, as of the
date when the Company signs this Supplemental Release, the Company has, ever
had, now claims to have or ever claimed to have had against you, including,
without limitation , all Claims relating to your employment by and separation
from employment with the Company; provided that the Company does not release you
from any (x) civil Claim that is based on conduct that also satisfies the
elements of a criminal offense or (y) breach by you of your NDA (collectively,
"Excepted Claims").  The undersigned Company representative has no knowledge as
of the date he signs this Supplemental Release that the Company has any Excepted
Claim against you.

 

 

The undersigned acknowledges that he has been advised to consult with legal
counsel and is familiar with the provision s of California Civil Code Section
1542, a statute that otherwise prohibits the release of unknown claims, which
provide s as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN   BY   HIM   OR  
HER,   WOULD   HAVE   MATERIALLY

AFFECTED   HIS   OR   HER

 

SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY. The undersigned, being aware of
said code section, agree to expressly waive any rights he may have thereunder,
as well as under any other statute or common law principles of similar effect.

 

 

ACT I VE/9696 1995.2 7 1443580_2

B-2

 

--------------------------------------------------------------------------------

 

 

Sanjay   S. Shukla, M.D., M.S. President and Chief Executive Officer

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTIV E/9696 1995.2 71443580_2



B-3